Citation Nr: 1226592	
Decision Date: 08/01/12    Archive Date: 08/10/12

DOCKET NO.  09-46 923A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence was received to reopen a claim for entitlement to service connection for joint pain as a result of an undiagnosed illness.  

2.  Entitlement to service connection for joint pain as a result of an undiagnosed illness.

3.  Entitlement to a rating in excess of 50 percent prior to March 11, 2011, for posttraumatic stress disorder (PTSD) and for an effective date earlier than March 11, 2011, for the award of a 100 percent rating.

4.  Entitlement to a rating in excess of 30 percent for migraine headaches and for an effective date earlier than September 28, 2007.

5.  Entitlement to a rating in excess of 10 percent for irritable bowel syndrome and for an effective date earlier than September 28, 2007.

6.  Entitlement to a total rating based upon individual unemployability as a result of service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1977 to September 1981, from September 4, 1990, to September 18, 1990, and from November 1990 to May 1991.  Service in Southwest Asia from September 4, 1990, to September 18, 1990, has been verified.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Nashville, Tennessee, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, denied reopening a service connection claim for joint pain as a result of an undiagnosed illness.  Although the December 2011 supplemental statement of the case addressed the issue on appeal as entitlement to service connection for right hip joint pain (claimed as joint pain) due to undiagnosed illness, the issue for appellant review is more appropriately addressed without limitation to any specific joint.  

The Board notes that in correspondence dated September 30, 2009, the Veteran withdrew his service connection claims for sore throat, kidney stones, gout, left ear canal irritation/itching, and heat sensitivity.  In correspondence dated June 3, 2011, the Veteran's attorney withdrew the request for a Board hearing, withdrew the appeal for chronic fatigue syndrome, and withdrew a service connection claim for non-dystrophic myotonia.

In correspondence received by the Board on March 15, 2012, the Veteran's attorney expressed disagreement with the assigned ratings and effective dates in a May 2011 rating decision concerning claims for PTSD, migraine headaches, and irritable bowel syndrome.  Although the March 15, 2012, correspondence also noted a notice of disagreement had been previously submitted on June 3, 2011, no such statement is indicated by the available correspondence in the claims file to include a letter from the attorney dated June 3, 2011.  The March 15, 2012, correspondence, however, may be construed as a timely notice of disagreement.  The United States Court of Appeals for Veterans Claims (hereinafter "the Court") has held that where the Board finds a notice of disagreement has been submitted regarding a matter which has not been addressed in a statement of the case, the issue should be remanded for appropriate action.  Manlincon v. West, 12 Vet. App. 238 (1999).  It is also significant to note that the Court has held that a claim for entitlement to TDIU is a rating theory and "not a separate claim for benefits."  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  As the issues raised by the March 15, 2012, correspondence have not been addressed in a statement of the case, they must be remanded for appropriate development.

The issues of entitlement to service connection for joint pain as a result of an undiagnosed illness, entitlement to a rating in excess of 50 percent prior to March 11, 2011, for PTSD and for an effective date earlier than March 11, 2011, for the award of a 100 percent rating, entitlement to a rating in excess of 30 percent for migraine headaches and for an effective date earlier than September 28, 2007, entitlement to a rating in excess of 10 percent for irritable bowel syndrome and for an effective date earlier than September 28, 2007, and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Department of Veterans Affairs Regional Office.



FINDINGS OF FACT

1.  A May 2004 rating decision denied reopening a service connection claim for joint pain (identified as back, shoulder, and hip joints) as due to undiagnosed illness; the Veteran was notified of the decision but did not appeal.

2.  Evidence added to the record since the May 2004 rating decision does raise a reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence was received and the claim for entitlement to service connection for joint pain as the result of an undiagnosed illness, is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), and as interpreted by the Court have been fulfilled by information provided to the Veteran in a July 2008 letter from the RO.  That letter notified the Veteran of VA's responsibilities in obtaining information to assist in completing his claim to reopen and identified the Veteran's duties in obtaining information and evidence to substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008, removing the sentence in subsection (b)(1) stating that VA will request the claimant provide any evidence in the claimant's possession that pertains to the claim.  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court also held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  The July 2008 VCAA notice letter adequately informed the Veteran of the evidence necessary to reopen his claim.

The notice requirements pertinent to the issue addressed in this decision have been met and all identified and authorized records relevant to the matter have been requested or obtained.  The available record includes service treatment records, VA treatment and examination reports, and the Veteran's statements in support of his claim.  

New and Material Evidence Claim

VA law provides that a claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

The Court has held that the credibility of evidence must be presumed for the purpose of deciding whether it is new and material.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has held, however, that evidence that is merely cumulative of other evidence in the record cannot be new and material even if that evidence had not been previously presented to the Board.  Anglin v. West, 203 F.3d 1343 (2000).

In this case, a May 2004 rating decision denied reopening a service connection claim for joint pain as a result of an undiagnosed illness.  The claim was originally denied in February 1997.  The Veteran was notified of the May 2004 rating decision, but did not appeal.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 (2011).  

Based upon a comprehensive review of the record, the Board finds the evidence added to the claim for entitlement to service connection for joint pain is neither cumulative nor redundant of the evidence of record and raises a reasonable possibility of substantiating the claim.  The evidence submitted in support of the Veteran's request to reopen the claim includes a February 2011 VA examination report providing a diagnosis of osteoarthritis and an opinion that the Veteran's "disability pattern is a diagnosed, medically unexplained, chronic, multisymptom [illness] that [is] without conclusive pathophysiology."  For the purposes of reopening the claim this evidence is presumed to be credible.  See Justus, 3 Vet. App. at 513.  The Court has also held that when making a determination whether received evidence meets the definition of new and material evidence, the Board should take cognizance of whether that evidence could, if the claim were reopened, reasonably result in substantiation of the claim.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).  Therefore, as the evidence added to the record meets these criteria the claim must be reopened.  

The Board notes, however, that the available VA medical opinions are insufficient for an adequate determination.  Therefore, the issue of entitlement to service connection must be remanded for appropriate development.



ORDER

New and material evidence was received to reopen a claim for entitlement to service connection for joint pain as a result of an undiagnosed illness; to this extent only the appeal is granted.  


REMAND

A review of the record shows the Veteran was provided VCAA notice as to the evidence necessary to substantiate his claim.  The Board finds, however, that additional development is required prior to appellate review.  

The VCAA duty to assist requires that VA make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim and in claims for disability compensation requires that VA provide medical examinations or obtain medical opinions when necessary for an adequate decision.  38 C.F.R. § 3.159.  The Court has held that when VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  

VA regulations provide that compensation will be paid for disability due to undiagnosed illness and medically unexplained chronic multisymptom illnesses to a Persian Gulf War veteran who exhibits objective indications of a qualifying chronic disability if that disability (i) became manifest either during active service in the Southwest Asia theater of operations, or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1) (effective before and after Dec. 29, 2011).

For VA purposes, a qualifying chronic disability presently means a chronic disability resulting from any of the following (or any combination of the following): (A) An undiagnosed illness; or (B) A medically unexplained chronic multisymptom illness that is defined by a cluster of signs or symptoms such as Chronic fatigue syndrome, Fibromyalgia, or Functional gastrointestinal disorders.  The term medically unexplained chronic multisymptom illness means a diagnosed illness without conclusive pathophysiology or etiology, that is characterized by overlapping symptoms and signs and has features such as fatigue, pain, disability out of proportion to physical findings, and inconsistent demonstration of laboratory abnormalities.  Chronic multisymptom illnesses of partially understood etiology and pathophysiology, such as diabetes and multiple sclerosis, will not be considered medically unexplained.  "Objective indications of chronic disability" include both "signs," in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  The 6-month period of chronicity will be measured from the earliest date on which the pertinent evidence establishes that the signs or symptoms of the disability first became manifest.  38 CFR § 3.317(a)(2)-(4).

Signs or symptoms which may be manifestations of undiagnosed illness or medically unexplained chronic multisymptom illness include, but are not limited to: (1) Fatigue, (2) Unexplained rashes or other dermatological signs or symptoms, (3) Headache, (4) Muscle pain, (5) Joint pain, (6) Neurological signs and symptoms, (7) Neuropsychological signs or symptoms, (8) Signs or symptoms involving the upper or lower respiratory system, (9) Sleep disturbances, (10) Gastrointestinal signs or symptoms, (11) Cardiovascular signs or symptoms, (12) Abnormal weight loss, and (13) Menstrual disorders.  38 C.F.R. § 3.317(b).

Presumptive service connection may be established for certain infectious diseases and long-term health effects associated with infectious disease.  38 C.F.R. § 3.317(c), (d).  Presumptive service connection may not be established if there is affirmative evidence the disease was not incurred during a qualifying period of service, if there is affirmative evidence that an undiagnosed illness was caused by a supervening condition or event that occurred between the veteran's most recent departure from a qualifying period of service and the onset of the illness, or if there is affirmative evidence that the disease is the result of the veteran's own willful misconduct or the abuse of alcohol or drugs.  38 C.F.R. § 3.317(c)(4).

In this case, the Veteran contends that he has joint pain not limited to any specific joint as a result of an undiagnosed illness.  His service in Southwest Asia from September 4, 1990, to September 18, 1990, has been verified.  VA examination in February2011 included a diagnosis of osteoarthritis.  The examiner, a physician's assistant, also provided an opinion that the Veteran's "disability pattern is a diagnosed, medically unexplained, chronic, multisymptom [illness] that [is] without conclusive pathophysiology."  In a June 2011 addendum report the examiner, after a request for clarification from the RO, found that upon further review the diagnosis of osteoarthritis provided in the February 2011 examination report was a monosystem illness with a definite established diagnosis and etiology.  The disorder was noted to have been due to natural wear and tear on the affected joints and was not due to or caused by his service in Southwest Asia.  It was also noted that the diagnosis was made on a clinical basis utilizing history and physical examination only.  

The Board notes that the physician's assistant who provided the original February 2011 VA opinion and the June 2011 opinion is not shown to have an acquired expertise in environmental medicine.  The June 2011 opinion is also shown to have found, apparently based only upon further review of the claims file which had been reviewed previously, that osteoarthritis was not due to or caused by service in Southwest Asia; however, no explanation was provided as to whether any other specific symptom manifestations in his "disability pattern" were due to a "medically unexplained, chronic, multisymptom [illness] that [is] without conclusive pathophysiology."  In light of the inconsistent findings by the VA examiner, the Board finds an additional examination by an appropriate medical specialist is required prior to appellate review.

As noted in the introduction section above, the March 15, 2012, correspondence may be construed as a timely notice of disagreement with the May 2011 rating decision as to assigned ratings and effective dates.  Therefore, these matters must o be remanded for the issuance of a statement of the case.  See Manlincon, 12 Vet. App. 238.

Accordingly, the case is REMANDED for the following action:

1.  The RO should issue a statement of the case as to the issues of entitlement to a rating in excess of 50 percent prior to March 11, 2011, for PTSD and for an effective date earlier than March 11, 2011, for the award of a 100 percent rating, entitlement to a rating in excess of 30 percent for migraine headaches and for an effective date earlier than September 28, 2007, entitlement to a rating in excess of 10 percent for irritable bowel syndrome and for an effective date earlier than September 28, 2007, and entitlement to a TDIU.  The Veteran and his attorney should be apprised that a substantive appeal must be submitted to perfect the appeal for Board review.  The requisite period of time for a response should be allowed.

2.  The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have provided any treatment pertinent to his joint pain service connection claim.  After the Veteran has signed the appropriate releases, sufficiently identified records should be obtained and associated with the claims folder.  

All attempts to procure records should be documented in the file.  If records identified by the Veteran cannot be obtained, a notation to that effect should be inserted in the file.  The Veteran is to be notified in accordance with the regulatory provisions of 38 C.F.R. § 3.159 as to any unsuccessful efforts to obtain evidence and provided an opportunity to obtain and submit those records for VA review.  

3.  The Veteran should be scheduled for a VA examination by an appropriate medical specialist (if available, an environmental medicine specialist) for an opinion as to whether there is at least a 50 percent probability or greater (at least as likely as not) that he has a disorder manifested by pain not limited to any specific joint as a result of an undiagnosed illness or a medically unexplained chronic multisymptom illness related to service in Southwest Asia.  The examination must be conducted following the protocol for any applicable VA worksheet.

All indicated tests and studies are to be performed.  Prior to the examination, the claims folder and a copy of this remand must be made available for review of the case.  A notation to the effect that this record review took place should be included in the report of the examiner.  An explanation should be provided if additional tests or studies are not considered to be necessary.

Opinions should be provided based on the results of examination, a review of the medical evidence of record, and sound medical principles.  All examination findings, along with the complete rationale for all opinions expressed, should be set forth in the examination report.

4.  After completion of the above and any additional development deemed necessary, the issue on appeal should be reviewed with appropriate consideration of all the evidence of record.  If any benefit sought remains denied, the Veteran and his attorney should be furnished a supplemental statement of the case and should be afforded the opportunity to respond.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
MARK W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


